VICKERY, J.
Epitomized Opinion
Schmidt brought action in the lower court for personal injuries which she alleges were sustained when the wheel of Rose’s automobile came off, and running along the street, struck her. After introduction of the evidence, she rested her case, relying on the doctrine of res ipsa loquitur, claiming that the threads of the wheel were worn, and, consequently, the machine was in an unsafe condition.
Held by the Court of Appeals in affirming judgment for Rose.
The doctrine of res ipsa loquitur is not a presumption of negligence which, if left ume butted, would compel a jury to bring a verdict in favor of the plaintiff, but is merely an inference from which negligence may be drawn.
2. Occasional general inspection of an automobile by competent agents of the owner, is sufficient exercise of ordinary care in keeping the same in a safe condition.